                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Robert Hatcher
                                                            Civil Action No. 19cv825-MMA(KSC)

                                              Plaintiff,
                                       V.
Dr. Freedland; Dr. Leon; SNR Serina                           JUDGMENT IN A CIVIL CASE


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court denies Plaintiff's Motions to Proceed IFP and for Legal Funds as barred by 28 U.S.C. §
1915(g); dismisses this civil action sua sponte for failing to prepay the $400 civil and administrative
filing fees required by 28 U.S.C. § 1914(a); and certifies that an IFP appeal would not be taken in good
faith pursuant to 28 U.S.C. § 1915(a)(3).




Date:          5/31/19                                         CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ R. Chapman
                                                                                   R. Chapman, Deputy
